DETAILED ACTION
Response to Amendment
The Amendment filed 11 February 2022 has been entered. Claims 19-32 and 34-35 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 12 November 2021.
Response to Arguments
On pages 6-7 of Applicant’s Remarks, regarding the nonstatutory double patenting rejection, the examiner acknowledges applicant’s intention to file a Terminal Disclaimer if the double patenting rejection is maintained after all other issues have been resolved in the application. As such, based on the amended claim language, the double patenting rejection in relation to U.S. Patent No. 9,503,713 B2 has been overcome and is withdrawn. However, the double patenting rejection in relation to U.S. Patent No. 10,432,922 B2 and U.S. Patent No. 10,965,933 B2 is maintained (see the Double Patenting section below).
On pages 6-9 of the Applicant’s Remarks, examiner acknowledges that amended independent Claim 19 incorporates the allowable subject matter of now cancelled Claim 33. Therefore, the previous prior art rejections have been overcome and are withdrawn (see the Allowable Subject Matter section below).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-6, 8-12, and 17-20 of U.S. Patent No. 10,432,922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claim 19 of the instant application and the corresponding Claims 1, 5 and 17 of U.S. Patent No. 10,432,922 B2), but also, for instance, independent Claim 19 of the instant application is broader in scope than the corresponding Claims 1, 5 and 17 of U.S. Patent No. 10,432,922 B2.
Claim 19 of the instant application recites a “processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which a three-dimensional gaze point of the user is directed” (emphasis added) and in U.S. Patent No. 10,432,922 B2, Claim 1 recites a “processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which the first gaze point and the second gaze point of the user is directed” and Claim 17 recites “one processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which the first gaze point and the second gaze point of the user is directed” (emphasis added). Examiner notes that calculating a three-dimensional gaze point (i.e., depth) between the first and second gaze points is necessitated in performing stereo image analysis for the viewing of both eyes. Therefore, this is a minor difference and merely a matter of semantics.
Although Claim 19 of the instant application recites “a right stereo imaging device” and “a left stereo imaging device” and corresponding Claim 17 of U.S. Patent No. 10,432,922 B2 recites “a right eye tracker” and “a left eye tracker”, this is a minor difference and merely a matter of semantics; since the purpose of tracking each eye is to determine a three-dimensional gaze point (depth) of a scene composed of stereo images, the right and left eye trackers are essentially right and left stereo imaging devices.
Regarding the limitations “first wavelength” and “second wavelength” throughout the claims in the instant application and U.S. Patent No. 10,432,922 B2, examiner notes that it is inconsequential which is “first” and “second”, since this is merely a matter of semantics.

19. (Currently Amended) An eye tracking system (Claim 1; col. 31, line 11; Claim 17; col. 32, lines 65), comprising: an image display configured to display an image of a surgical field to a user (Claim 1; col. 31, lines 12-17; Claim 17; col. 32, line 66 to col. 33, line 4), wherein the image display comprises a first coordinate frame and the surgical field comprises a second coordinate frame and wherein the user is in a third coordinate frame (Claim 1; col. 31, lines 12-17; Claim 17; col. 32, line 66 to col. 33, line 4); a right eye tracker configured to measure data about a first gaze point of a right eye of the user, the right eye tracker including a right stereo imaging device (Claim 1; col. 31, lines 18-20; Claim 5; col. 31, lines 48-50; Claim 17; col. 33, lines 5-7); a left eye tracker configured to measure data about a second gaze point of a left eye of the user, the left eye tracker including a left stereo imaging device (Claim 1; col. 31, lines 21-23; Claim 5; col. 31, lines 48-50; Claim 17; col. 33, lines 8-10); and at least one processor configured to process the data about the first gaze point and the second gaze (Claim 1; col. 31, lines 34-38; Claim 17; col. 33, lines 22-32).

20. (Previously Presented) The eye tracking system of claim 19, wherein the right stereo imaging device includes at least two cameras configured to receive light from the right eye and the left stereo imaging device includes at least two cameras configured to receive light from the left eye (Claim 6; col. 31, lines 51-53).  

21. (Previously Presented) The eye tracking system of claim 19, wherein the at least one processor is configured to process the data about the first gaze point and the second gaze point to determine the viewing location based on a constant factor corresponding to a constant interpupillary distance (Claim 11; col. 32, lines 7-15).  

22. (Previously Presented) The eye tracking system of claim 19, wherein the right eye tracker is configured to detect 2D corneal reflection data of the right eye, and the left eye tracker is configured to detect 2D corneal reflection data of the left eye (Claim 8; col. 31, lines 62-65).  

23. (Previously Presented) The eye tracking system of claim 19, wherein the right eye tracker is configured to detect a 2D pupillary position data of the right eye, and the left eye tracker is configured to detect a 2D pupillary position data of the left eye (Claim 9; col. 31, line 66 to col. 32, line 2).

24. (Previously Presented) The eye tracking system of claim 19, wherein the right eye tracker and the left eye tracker are configured to track positional data about a fixed reference point corresponding to a head feature of the user (Claim 10; col. 32, lines 3-6).  

25. (Previously Presented) The eye tracking system of claim 24, wherein the at least one processor is configured to process the data about the first gaze point and the second gaze point and (Claim 11; col. 32, lines 7-15).  

26. (Previously Presented) The eye tracking system of claim 19, further including a right eye light emitter and a left eye light emitter, the right eye light emitter configured to emit light of a first wavelength range to the right eye of the user, and the left eye light emitter configured to emit light of the first wavelength range to the left eye of the user (Claim 1; col. 31, lines 12-23; Claim 17; col. 32, line 66 to col. 33, line 15).  

27. (Previously Presented) The eye tracking system of claim 26, further including an optical assembly positioned between the image display and the eyes of the user, the optical assembly comprising a right eye mirror set and a left eye mirror set arranged to provide optical communication between the eyes of the user, the eye trackers, and the light emitters (Claim 17; col. 33, lines 16-21).  

28. (Previously Presented) The eye tracking system of claim 27, wherein the right eye mirror set is configured to direct light of a second wavelength range from the image display to the right eye of the user, to direct the light of the first wavelength range from the right eye light emitter to the right eye of the user, and to direct reflected light of the first wavelength range from the right eye of the user to the right eye tracker, and the left eye mirror set is configured to direct light of a second wavelength range from the image display to the left eye of the user, to direct the light of the first wavelength range from the left eye light emitter to the left eye of the user, and to direct reflected light of the first wavelength range from the left eye of the user to the left eye tracker (Claim 18; col. 33, line 33 to col. 34, line 11).  

29. (Previously Presented) The eye tracking system of claim 28, wherein the optical assembly is configured to reflect the light of the second wavelength range from the image display and to transmit the light of the first wavelength range from the light emitters (Claim 12; col. 32, lines 16-19; Claim 19; col. 34, lines 12-15).

(Claim 20; col. 34, lines 16-31).

Double Patenting
Claims 19 and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 6-17 of U.S. Patent No. 10,965,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claim 19 of the instant application and the corresponding Claims 1-2 and 6-17 of U.S. Patent No. 10,965,933 B2), but also, for instance, independent Claim 19 of the instant application is broader in scope than the corresponding Claim 1 of U.S. Patent No. 10,965,933 B2.
Although Claim 19 of the instant application recites “a right stereo imaging device” and “a left stereo imaging device” and corresponding Claim 1 of U.S. Patent No. 10,965,933 B2 recites “a right eye tracker” and “a left eye tracker”, this is a minor difference and merely a matter of semantics; since the purpose of tracking each eye is to determine a three-dimensional gaze point (depth) of a scene composed of stereo images, the right and left eye trackers are essentially right and left stereo imaging devices.
Claim 19 of the instant application recites a “processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which a three-dimensional gaze point of the user is directed” (emphasis added) and in U.S. Patent No. 10,965,933 B2, Claim 1 recites a “processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which the first gaze point and the second gaze point of the user are directed” (emphasis added) and Claim 2 recites “wherein the image display is a 3D image display configured to display to the user a 3D image of the surgical field.” Examiner notes that calculating a three-dimensional gaze point (i.e., depth) between the first and second gaze points is necessitated in performing stereo image analysis for the viewing of both eyes. Therefore, this is a minor difference and merely a matter of semantics.

19. (Currently Amended) An eye tracking system (Claim 1; col. 31, lines 11-13), comprising: an image display configured to display an image of a surgical field to a user (Claim 1; col. 31, lines 14-17), wherein the image display comprises a first coordinate frame and the surgical field comprises a second coordinate frame and wherein the user is in a third coordinate frame (Claim 1; col. 31, lines 14-17); a right eye tracker configured to measure data about a first gaze point of a right eye of the user, the right eye tracker including a right stereo imaging device (Claim 1; col. 31, lines 18-19); a left eye tracker configured to measure data about a second gaze point of a left eye of the user, the left eye tracker including a left stereo imaging device (Claim 1; col. 31, lines 20-21); and at least one processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which a three-dimensional gaze point of the user is directed (Claim 1; col. 31, lines 23-27; Claim 2; col. 31, lines 31-33).

21. (Previously Presented) The eye tracking system of claim 19, wherein the at least one processor is configured to process the data about the first gaze point and the second gaze point to determine the viewing location based on a constant factor corresponding to a constant interpupillary distance (Claim 6; col. 31, lines 49-53).  

22. (Previously Presented) The eye tracking system of claim 19, wherein the right eye tracker is configured to detect 2D corneal reflection data of the right eye, and the left eye tracker is configured to detect 2D corneal reflection data of the left eye (Claim 7; col. 31, lines 54-58).  

(Claim 8; col. 31, lines 59-63).

24. (Previously Presented) The eye tracking system of claim 19, wherein the right eye tracker and the left eye tracker are configured to track positional data about a fixed reference point corresponding to a head feature of the user (Claim 9; col. 31, lines 64-67).  

25. (Previously Presented) The eye tracking system of claim 24, wherein the at least one processor is configured to process the data about the first gaze point and the second gaze point and compensate for head motions of the user to determine the viewing location based on the positional data about the fixed reference point (Claim 10; col. 32, lines 1-6).  

26. (Previously Presented) The eye tracking system of claim 19, further including a right eye light emitter and a left eye light emitter, the right eye light emitter configured to emit light of a first wavelength range to the right eye of the user, and the left eye light emitter configured to emit light of the first wavelength range to the left eye of the user (Claim 11; col. 32, lines 7-12).  

27. (Previously Presented) The eye tracking system of claim 26, further including an optical assembly positioned between the image display and the eyes of the user, the optical assembly comprising a right eye mirror set and a left eye mirror set arranged to provide optical communication between the eyes of the user, the eye trackers, and the light emitters (Claim 12; col. 32, lines 13-19).  

28. (Previously Presented) The eye tracking system of claim 27, wherein the right eye mirror set is configured to direct light of a second wavelength range from the image display to the right eye of the user, to direct the light of the first wavelength range from the right eye light emitter to the right eye of the user, and to direct reflected light of the first wavelength range from the right eye of the user to the right eye tracker, and the left eye mirror set is configured to direct light of a second wavelength range from the (Claim 13; col. 32, lines 20-33).  

29. (Previously Presented) The eye tracking system of claim 28, wherein the optical assembly is configured to reflect the light of the second wavelength range from the image display and to transmit the light of the first wavelength range from the light emitters (Claim 14; col. 32, lines 34-38).

30. (Previously Presented) The eye tracking system of claim 29, wherein the right eye mirror set includes a right beamsplitter configured to reflect light of a second wavelength range from the image display to the right eye of the user, to transmit the light of the first wavelength range from the right eye light emitter to the right eye of the user, and to transmit reflected light of the first wavelength range from the right eye of the user to the right eye tracker, and the left eye mirror set includes a left beamsplitter configured to reflect light of a second wavelength range from the image display to the left eye of the user, to transmit the light of the first wavelength range from the left eye light emitter to the left eye of the user, and to transmit reflected light of the first wavelength range from the left eye of the user to the left eye tracker (Claim 15; col. 32, lines 39-53).  

31. (Currently Amended) The eye tracking system of claim 30, wherein the right eye light emitter and the right eye tracker are disposed between the right beamsplitter and the image display, and the left eye light emitter and the left eye tracker are disposed between the left beamsplitter and the image display (Claim 16; col. 32, lines 54-60).  

32. (Previously Presented) The eye tracking system of claim 30, wherein the left eye light emitter and the left eye tracker are disposed lateral to the left beamsplitter and in a plane between the image display and the left eye, and the right eye light emitter and the right eye tracker are disposed lateral to the right beamsplitter and in a plane between the image display and the right eye (Claim 17; col. 32, line 61 to col. 33, line 2).  

Allowable Subject Matter
Although Claims 19-32 and 34-35 contain allowable subject matter, Claims 19-32 are currently rejected under nonstatutory double patenting, as outlined above. The rejection may be overcome by Applicant filing a Terminal Disclaimer. Alternatively, Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner notes that based on the Applicant’s Specification, the processed first and second gaze points of a user are associated and included with the user in the third coordinate frame; further, the processed first and second gaze points used to determine a viewing location are translated to move into the display image of the second coordinate frame (of the surgical field) relative to the first coordinate frame (of the image display) (see Specification, filed 16 April 2021, page 15, line 14 to page 17, line 24, and page 21, line 31 to page 22, line 10, and Figs. 2A-2B), in which the processed first and second gaze points are overall associated with the first, second, and third coordinate frames.
In light of this, the closest prior art is Yang (US 2006/0100642 A1). Yang discloses an eye tracking system (Figs. 1-5), comprising:
“an image display configured to display an image of a surgical field to a user, . . . (Fig. 4, and paragraphs [0031]-[0032], disclosing stereo images on LCD displays are provided, in which the images show a view from the respective cameras mounted on a robotic arm at a surgical station; see also Figs. 1-3 and 5); 
a right eye tracker configured to measure data about a first gaze point of a right eye of the user, the right eye tracker including a right stereo imaging device (Fig. 4, and paragraphs [0031]-[0037], disclosing eye tracking in relation to stereo images, and further disclosing right and left eye detectors (elements 208a and 208b) and light projectors (element 206) that measure data about the position of the pupils of each eye of the user, in which the angle of the gaze of each eye can be derived by detecting the reflected light; paragraph [0036], further disclosing by tracking the individual motion of each eye and identifying the fixation point F on the left and right images 200a, 200b, not only the position ; 
a left eye tracker configured to measure data about a second gaze point of a left eye of the user, the left eye tracker including a left stereo imaging device (Fig. 4, and paragraphs [0031]-[0037], disclosing eye tracking in relation to stereo images, and further disclosing right and left eye detectors (elements 208a and 208b) and light projectors (element 206) that measure data about the position of the pupils of each eye of the user, in which the angle of the gaze of each eye can be derived by detecting the reflected light; paragraph [0036], further disclosing by tracking the individual motion of each eye and identifying the fixation point F on the left and right images 200a, 200b, not only the position of the fixation point in the X Y plane (the plane of the images) can be identified but also the depth into the image, in the Z direction; see also Figs. 1-3 and 5); and 
at least one processor configured to process the data about the first gaze point and the second gaze point to determine a viewing location in the displayed image at which a three- dimensional gaze point of the user is directed (Fig. 4, and paragraphs [0031]-[0035], disclosing eye tracking in relation to stereo images, and further disclosing right and left eye detectors (elements 208a and 208b) and light projectors (element 206) that measure data about the position of the pupils of each eye of the user, in which the angle of the gaze of each eye can be derived by detecting the reflected light; paragraph [0036], disclosing by tracking the individual motion of each eye and identifying the fixation point F on the left and right images (elements 200a and 200b), not only the position of the fixation point in the X Y plane (the plane of the images) can be identified but also the depth into the image, in the Z direction; paragraph [0037], disclosing once the eye position signal is determined, the computer (Fig. 1, element 50) uses this signal to determine where, in the reference field, the user is looking and calculates the corresponding position on the subject being viewed; see also Figs. 1-3 and 5).”
However, Yang does not expressly disclose the amended limitation, “wherein the image display comprises a first coordinate frame and the surgical field comprises a second coordinate frame and wherein the user is in a third coordinate frame.” 

Therefore, the prior art of record fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claim 19. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHLEEN M WALSH/Examiner, Art Unit 2482